UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1545


HARVINDERJIT SINGH SAHI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 25, 2016               Decided:   November 8, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harvinderjit Singh Sahi, Petitioner Pro Se. Sheri Robyn Glaser,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harvinderjit Singh Sahi, a native and citizen of India,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen. For the reasons set

forth below, we deny the petition for review.

      An alien may file one motion to reopen within 90 days of the

entry of a final order of removal.        8 U.S.C. § 1229a(c)(7)(A), (C)

(2012); 8 C.F.R. § 1003.2(c)(2) (2016).         This time limit does not

apply if the basis for the motion is to seek asylum or withholding

of removal based on changed country conditions, “if such evidence

is   material   and   was   not   available   and   would   not    have   been

discovered or presented at the previous proceeding.” 8 U.S.C.

§ 1229a(c)(7)(C)(ii); accord 8 C.F.R. § 1003.2(c)(3)(ii).

      We review the denial of a motion to reopen for abuse of

discretion.     8 C.F.R. § 1003.2(a) (2016); INS v. Doherty, 502 U.S.
314, 323-24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir.

2009).   The Board’s “denial of a motion to reopen is reviewed with

extreme deference, given that motions to reopen are disfavored

because every delay works to the advantage of the deportable alien

who wishes merely to remain in the United States.”                Sadhvani v.

Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation marks

omitted).     The motion “shall state the new facts that will be

proven at a hearing to be held if the motion is granted and shall

be supported by affidavits or other evidentiary material.”                   8

                                      2
C.F.R. § 1003.2(c)(1).      It “shall not be granted unless it appears

to the Board that evidence sought to be offered is material and

was not available and could not have been discovered or presented

at the former hearing.”         Id.

     Here,   the   Board   correctly        found   that   Sahi’s    motion   was

untimely because it was not filed within 90 days of the final

administrative decision.          8 C.F.R. § 1003.2(c)(2).           We further

conclude that substantial evidence supports the finding that Sahi

failed to establish changed country conditions excusing a late

motion to reopen.

     Accordingly, we deny the petition for review.                   We dispense

with oral argument because the facts and legal contentions are

adequately   presented     in    the   materials     before   this    court   and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                        3